IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT NASHVILLE                 FILED
                             JULY 1997 SESSION
                                                                August 22, 1997

                                                               Cecil Crowson, Jr.
                                                               Appellate C ourt Clerk




JAMES EDWARD HUGHES,           )           NO. 01C01-9605-CC-00188
     a.k.a. LARRY WAYNE HUGHES )
                               )
     Appellant                 )           RUTHERFORD COUNTY
                               )
V.                             )           HON. J.S. DANIEL, JUDGE
                               )
STATE OF TENNESSEE,            )           (Post-Conviction)
                               )
     Appellee                  )
                               )


FOR THE APPELLANT                          FOR THE APPELLEE

Cheryl J. Skidmore                         John Knox Walkup
629 East Main Street                       Attorney General and Reporter
Hendersonville, Tennessee 37075            450 James Robertson Parkway
                                           Nashville, Tennessee 37243-0493
      (appeal only)
                                           Eugene J. Honea
                                           Assistant Attorney General
                                           450 James Robertson Parkway
                                           Nashville, Tennessee 37243-0493

                                           William C. Whitesell
                                           District Attorney General
                                           Judicial Building, third floor
                                           Murfreesboro, Tennessee 37130




OPINION FILED:______



AFFIRMED
William M. Barker, Judge
                                               Opinion

        The Appellant, James Edward Hughes, appeals as of right the Rutherford

County Circuit Court’s dismissal of his petition for post-conviction relief. On July 10,

1985, the Appellant pled guilty to robbery with the use of a deadly weapon. On

December 9, 1993, the Appellant was convicted of possession of a firearm by a

convicted felon in the United States District Court for the Middle District of Tennessee.

The District Court used the robbery conviction to enhance the Appellant’s sentence.

The Appellant filed this post-conviction relief petition to overturn the Rutherford County

robbery conviction in order to have his sentence in the federal penitentiary reduced.

On March 21, 1996, without an evidentiary hearing, the trial court dismissed the

petition, ruling that it was barred by the statute of limitations.

        Pursuant to the now-repealed Post-Conviction Procedure Act, the statute of

limitation applicable to the Appellant’s post-conviction claims was three years.1 Tenn.

Code Ann. § 40-30-102 (repealed 1995). That three-year period began running on

July 1, 1986, the effective date of the statute. The last day on which the Appellant

could have filed such a petition was in July of 1989. See e.g. State v. Mullins, 767
S.W.2d 668, 669 (Tenn. Crim. App. 1988); Smith v. State, 757 S.W.2d 683, 685

(Tenn. Crim. App. 1988); State v. Masucci, 754 S.W.2d 90, 91 (Tenn. Crim. App.

1988); Abston v. State, 749 S.W.2d 487, 488 (Tenn. Crim. App. 1988). The

Appellant’s petition was filed in March of 1996, more than six years after the statute

expired. Consequently, the trial court properly dismissed the Appellant’s petition.

        Any contention by the Appellant that the new Post-Conviction Procedure Act,

effective May 10, 1995, provided him with a one-year window of opportunity within

which to file his post-conviction petition is meritless. Similar attempts to circumvent

the statute of limitations in this manner have been previously rejected by panels of this


        1
        Prior to the enactment of the 1986 Post-Conviction Procedure Act, no statute of limitations for
post-conviction applications existed.

                                                   2
Court. See Roy Barnett v. State, C.C.A. No. 03C01-9512-CV-00394 (Tenn. Crim.

App., Knoxville, Feb. 20, 1997); Stephen Koprowski v. State, C.A.A. No. 03C01-9511-

CC-00365 (Tenn. Crim. App., Knoxville, Jan. 28, 1997); Johnny L. Butler v. State,

C.C.A. No. 02C01-9509-CR-00289 (Tenn. Crim. App., Jackson, Dec. 2, 1996). But

see Arnold Carter v. State, C.C.A. No. 03C01-9509-CC-00270 (Tenn. Crim. App.,

Knoxville, July 11, 1996).

       Accordingly, the trial court’s dismissal of the Appellant’s petition for post-

conviction relief is affirmed.




                                                  __________________________
                                                  WILLIAM M. BARKER, JUDGE


CONCUR:



__________________________
JOHN H. PEAY, JUDGE



__________________________
JERRY L. SMITH, JUDGE




                                             3